Case: 4:14-cr-00153-ERW Doc. #: 143 Filed: 05/26/20 Page: 1 of 15 PageID #: 668




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA,                            )
                                                      )
      Plaintiff,                                      )
                                                      )
 v.                                                   )   No. 4:14-CR-00153 ERW
                                                      )
 JAMES STALEY,                                        )
                                                      )
      Defendant.

      UNITED STATES’ RESPONSE TO DEFENDANT’S MOTION FOR A REDUCED
                                SENTENCE

         The United States of America, through undersigned counsel, opposes Defendant’s Motion

for a Reduced Sentence, DCD 138, 140. Defendant has failed to identify any “extraordinary and

compelling reasons” that qualify him for a reduced sentence under 18 U.S.C. § 3582(c)(1)(A)

pursuant to the First Step Act of 2018. Thus, Defendant’s motion must be denied.

                                         BACKGROUND

         On March 11, 2015, the Grand Jury returned a four-count Second Superseding Indictment,

charging Defendant with Wire Fraud, in violation of Title 18, United States Code, Sections 1343

and 2. DCD 63. Defendant entered a guilty plea on April 30, 2015. DCD 80. Defendant’s

conviction was based on his scheme and artifice to obtain money from investors by knowingly

making material false and fraudulent representations and promises to prospective investors to lure

them into investing with his company. DCD 86. Many of the victims were elderly members of the

Defendant’s church or met the Defendant in a faith-based setting. Id. In total, 18 individuals and

one trust fund invested over $3.3 million in investment products based on the Defendant’s false

and fraudulent representations and promises. Id. All of the investors lost their principal investments,

which for many were their life savings, and never received the promised investment returns. Id.


                                                  1
Case: 4:14-cr-00153-ERW Doc. #: 143 Filed: 05/26/20 Page: 2 of 15 PageID #: 669




       On August 19, 2015, this Court sentenced Defendant to 84 months in custody. DCD 109.

Defendant is presently serving his sentence at Sandstone FCI in Minnesota, with a projected

release date of October 28, 2021. http:bop.gov/inmateloc (May 23, 2020).

       On April 9, 2020, the Defendant filed a Motion for Relief under the First Step Act. DCD

138. On April 24, 2020, counsel for the Defendant filed supplemental material to Defendant’s

motion. DCD 140. This matter is now before the Court on Defendant’s Motion for a Reduced

Sentence, wherein Defendant argues: (1) the United States Sentencing Commission’ Amendment

791 should apply retroactive relief; (2) the COVID-19 pandemic qualifies as an extraordinary and

compelling reason for a reduction in sentence; and (3) the Defendant should be rewarded for his

positive behavior while in custody.

                                         ARGUMENT

       As this Court recently instructed in denying a request for early release based on COVID-19:

“The law is clear: absent statutory authority, the Court cannot reduce a final sentence.” United

States v. Adem, No. 4:19-cr-00676-AGF, slip op. at 1 (Mar. 19, 2020) (ECF No. 242) (rejecting an

unopposed request for early release of just six days in light of the coronavirus pandemic); Dillon

v. United States, 560 U.S. 817, 825 (2010) (“‘A judgment of conviction that includes a sentence

of imprisonment constitutes a final judgment’ and may not be modified by a district court except

in limited circumstances.” (quoting 28 U.S.C. § 3582(b)). Here, Defendant seeks compassionate

release under 18 U.S.C. § 3582(c)(1)(A), as modified by the First Step Act.

       “In December 2018, as part of the First Step Act, Congress worked a change to the rule of

long standing that a court could only modify a sentence upon motion from the Bureau of Prisons.”

United States v. Gileno, No. 3:19-cr-161-(VAB)-1, 2020 WL 1307108, at *4 (D. Conn. Mar. 19,

2020) (quotation and brackets omitted). To allow prisoners to petition courts directly for



                                                2
Case: 4:14-cr-00153-ERW Doc. #: 143 Filed: 05/26/20 Page: 3 of 15 PageID #: 670




compassionate release while still giving BOP the first opportunity to evaluate such requests,

Congress amended section 3582(c) to include the following language:

       (c) The court may not modify a term of imprisonment once it has been imposed
           except that—

           (1) in any case—

               (A) the court, upon motion of the Director of the Bureau of Prisons, or
                   upon motion of the Defendant after the Defendant has fully
                   exhausted all administrative rights to appeal a failure of the Bureau
                   of Prisons to bring a motion on the Defendant’s behalf or the lapse
                   of 30 days from the receipt of such a request by the warden of the
                   Defendant’s facility, whichever is earlier, may reduce the term of
                   imprisonment . . . after considering the factors set forth in section
                   3553(a) to the extent that they are applicable, if it finds that—

                    (i) extraordinary and compelling reasons warrant such a
                        reduction . . . and that such a reduction is consistent with applicable
                        policy statements issued by the Sentencing Commission . . . .

18 U.S.C. § 3582(c) (emphasis added). Thus, a Defendant may now move the sentencing court for

compassionate release but only “after (1) fully exhausting his administrative remedies, or (2) a

lapse of 30 days from the warden’s receipt of the Defendant’s request.” United States v. Miller,

No. 2:16-CR-00269-BLW, 2020 WL 113349, at *2 (D. Idaho Jan. 8, 2020).

       While the First Step Act changed who could file a motion for compassionate release, it did

not alter the requirements for granting relief. United States v. Ebbers, 2020 WL 91399, at *4

(S.D.N.Y. Jan. 8, 2020) (“Congress in fact only expanded access to the courts; it did not change

the standard.”). Under the unmodified language in section 3582(c)(1)(A)(i), a sentencing court

may reduce a term of imprisonment only for “extraordinary and compelling reasons.” This phrase,

in turn, is defined by the Sentence Commission’s binding policy statement in section 1B1.13 of

the Guidelines Manual. See United States v. Korn, No. 11-CR-384S, 2020 WL 1808213, at *3

(W.D.N.Y. Apr. 9, 2020) (“Congress delegated to the Sentencing Commission the task of [defining

this phrase].”). Significantly, section 1B1.13 “limits the universe of extraordinary and compelling

                                                  3
Case: 4:14-cr-00153-ERW Doc. #: 143 Filed: 05/26/20 Page: 4 of 15 PageID #: 671




reasons to five categories”: (1) terminal illness, (2) debilitating medical conditions, (3) advanced

age, (4) death or incapacitation of certain family members, and (5) other extraordinary and

compelling reasons determined by BOP. United States v. Lynn, No. CR 89-0072-WS, 2019 WL

3805349, at *2 (S.D. Ala. Aug. 13, 2019) (citing U.S.S.G. § 1B1.13 cmt. n.1). Additionally, before

granting an early release, the court must verify that the “Defendant is not a danger to the safety of

any other person or to the community” and consider whether a lesser sentence is appropriate under

the section 3553(a) factors. 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13(2).

       Applying this framework to the present case, the Court must deny Defendant’s request

because he does not qualify for compassionate release under the criteria set out in the First Step

Act and the Sentencing Guidelines.

I.     Defendant does not qualify for compassionate release under section 3582(c)(1).

       Defendant has not met the high bar of showing that he is entitled to an early release under

section 3582(c)(1)(A). See White v. United States, 378 F. Supp. 3d 784, 785 (W.D. Mo. 2019) (“It

is the Petitioner’s burden to prove a sentencing reduction is warranted [on a motion for

compassionate release].”) (citing United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016)).

       First, although COVID-19 is a global pandemic and the sentencing guidelines changed

subsequent to the Defendant’s sentencing, those reasons do not qualify as an “extraordinary and

compelling” reason “warrant[ing]” a reduction of Defendant’s sentence. See U.S.S.G. § 1B1.13

cmt. n.1. Second, and equally problematic, Defendant has failed to demonstrate that he no longer

poses a danger to the community and that the factors in 18 U.S.C. § 3553(a) weigh in favor of a

sentence reduction. As such, even if the Court finds that it has the authority to consider Defendant’s

motion, his request for compassionate release must be denied.

       a. Defendant has not identified any “extraordinary and compelling reasons”
          that qualify under the Sentencing Commission’s binding definition in section
          1B1.13.
                                                  4
Case: 4:14-cr-00153-ERW Doc. #: 143 Filed: 05/26/20 Page: 5 of 15 PageID #: 672




       First, Defendant fails to identify any circumstances that can justify release under section

3582(c)(1). To qualify for compassionate release, a Defendant must demonstrate that at least one

of the “extraordinary and compelling reasons” identified in section 1B1.13 of the Sentencing

Guidelines warrants a reduced sentence in his or her particular case. See, e.g., United States v.

Lynn, No. CR 89-0072-WS, 2019 WL 3082202, at *1 (S.D. Ala. July 15, 2019) (“The

Commission’s policy statement thus establishes the boundaries of what may and may not be

judicially determined to be extraordinary and compelling reasons for a sentence reduction.”);

Brummett, 2020 WL 1492763, at *3 (“[B]ecause [the Defendant’s] grounds for relief do not accord

with any of these categories, he cannot successfully obtain a reduction in sentence pursuant to 18

U.S.C. § 3582(c)(1)(A).”).

       Section 1B1.13 limits the universe of extraordinary and compelling reasons to:

       (A)     Medical Condition of the Defendant.—

               (i) The Defendant is suffering from a terminal illness (i.e., a serious and
                   advanced illness with an end of life trajectory). A specific prognosis of
                   life expectancy (i.e., a probability of death within a specific time period)
                   is not required. Examples include metastatic solid-tumor cancer,
                   amyotrophic lateral sclerosis (ALS), end-stage organ disease, and
                   advanced dementia.

               (ii) The Defendant is—

                       i. suffering from a serious physical or medical condition,

                      ii. suffering from a serious functional or cognitive impairment, or

                      iii. experiencing deteriorating physical or mental health because of
                           the aging process,

                   that substantially diminishes the ability of the Defendant to provide self-
                   care within the environment of a correctional facility and from which he
                   or she is not expected to recover.

       (B)     Age of the Defendant — The Defendant is at least 65 years old; (ii) is
               experiencing a serious deterioration in physical or mental health because of



                                                  5
Case: 4:14-cr-00153-ERW Doc. #: 143 Filed: 05/26/20 Page: 6 of 15 PageID #: 673




               the ageing process; and (iii) has served at least 10 years or 75 percent of his
               or her term of imprisonment; whichever is less.

       (C)     Family Circumstances. —

               (i) The death or incapacitation of the caregiver of the Defendant’s minor
                   child or minor children.

               (ii) The incapacitation of the Defendant’s spouse or registered partner when
                    the Defendant would be the only available caregiver for the spouse or
                    the registered partner.

       (D)     Other Reasons. — As determined by the Director of the Bureau of Prisons,
               there exists in the Defendant’s case an extraordinary and compelling reason
               other than, or in combination with, the reasons described in subdivisions
               (A) through (C).

U.S.S.G. § 1B1.13 cmt. n.1. 1

       Here, Defendant claims that his life is in danger due to the COVID-19 pandemic. DCD

138, pg. 5. Thus, the only “extraordinary and compelling” category the motion even arguably

implicates is the “Other Reasons” category. See U.S.S.G. § 1B1.13 cmt. n.1. However, U.S.S.G.

§ 1B1.13 (D), makes the “Other Reasons” category case specific as determined by the Director of

the Bureau of Prisons and such a determination has not been made in this matter. Nor does

Defendant show that he qualifies under and of the bases set out in BOP’s Program Statement,

which helps to define what circumstances qualify as “extraordinary and compelling” from BOP’s

perspective. Additionally, the Defendant has not alleged any specific illness or oddity associated

with COVID-19. The Defendant is forty-five years old and does not allege that he is in poor health

or more susceptible to infection.




1
  Shortly after the enactment of the First Step Act, BOP published a revised Program Statement
5050.50, which “provides guidance regarding subsection (D) and what qualifies as ‘other reasons’
that are ‘extraordinary and compelling.’” United States v. Gutierrez, No. CR 05-0217 RB, 2019 WL
2422601, at *3 (D.N.M. June 10, 2019); see also FED. BUREAU OF PRISONS, PROGRAM STATEMENT
5050.50 (Jan. 17, 2019), available at https://www.bop.gov/policy/progstat/5050_050_EN.pdf.
                                                 6
Case: 4:14-cr-00153-ERW Doc. #: 143 Filed: 05/26/20 Page: 7 of 15 PageID #: 674




        Defendant does not assert that he is suffering from any medical condition, instead only

advancing his anxiety about the spread of the coronavirus as a basis for release. At this point, the

COVID-19 pandemic has impacted the lives of all Americans, and Defendant’s concerns are

understandable. But such generalized fear simply cannot justify early release under section

3582(C)(1). See Eberhart, 2020 WL 1450745, at *2 (“General concerns about possible exposure

to COVID-19 do not meet the criteria for extraordinary and compelling reasons for a reduction in

sentence set forth in the Sentencing Commission’s policy statement on compassionate release,

U.S.S.G. § 1B1.13.”); see also Zywotko, 2020 WL 1492900, at *2 (same). Because section 1B1.13

requires that a relevant medical condition must either be terminal or debilitating, Defendant cannot

qualify for compassionate relief on this basis.

        Facility-specific considerations do not factor into the “extraordinary and compelling”

analysis under section 1B1.13, but even if they did, Defendant fails to show that his continued

detention will expose him to significant health risks. In this regard, it is important to highlight the

efforts that BOP has undertaken to mitigate coronavirus-related risks at its facilities. Effective

March 13, BOP implemented Phase Two of its COVID-19 Action Plan, which required all

facilities to “to mitigate the spread of the COVID-19” with proactive measures that included: (1)

prohibiting all social and volunteer visits; (2) restricting legal visits (with case-by-case exceptions);

(3) suspending inmate facility transfers (with allowances for medical treatment); (4) requiring staff

health screening; (5) adopting a variety of coronavirus-specific protocols for inmates, such as

screening new inmates and isolating and testing inmates with risk factors; and (6) modifying

operations to maximize social distancing and to limit group gatherings. Id. Since then, BOP has

continued to refine its efforts with regular updates. See Fed. Bureau of Prisons, COVID-19 Action

Plan: Phase Five, https://www.bop.gov/resources/news/20200331_covid19_action_plan_5.jsp (Mar.



                                                   7
Case: 4:14-cr-00153-ERW Doc. #: 143 Filed: 05/26/20 Page: 8 of 15 PageID #: 675




31, 2020). For example, Phases Four through Six include new measures, like quarantining all

incoming inmates for at least fourteen days and securing inmates in their quarters to decrease the

potential for transmission. Id.; Fed. Bureau of Prisons, COVID-19 Action Plan: Phase Six,

https://www.bop.gov/resources/news/pdfs/20200414_press_release_action_plan_6.pdf (Apr. 14,

2020). As a result of these proactive steps, BOP has kept the majority of its facilities virus free and

generally has limited transmission to a fraction of inmates where positive cases have occurred

       By failing to even discuss the safeguards in place at Sandstone FCI (Defendant’s BOP

Facility), Defendant has “not shown that the [BOP] plan . . . is inadequate to manage the pandemic

at Sandstone FCI, or that the facility is specifically unable to adequately treat him” See Gileno,

2020 WL 1307108, at *4. Not a single inmate has tested positive for COVID-19 at Sandstone FCI

to date. See Fed. Bureau of Prisons, Covid-19 Cases, https://www.bop.gov/coronavirus/index.jsp

(last visited May 26, 2020). Even if an outbreak were to occur at Sandstone FCI, which is

increasingly less likely now that most states are past their “peaks,” courts consistently have found

that “[t]he mere presence of the virus . . . does not automatically translate to the release of [a

Defendant].” See United States v. Veras, No. 3:19-CR-010, 2020 WL 1675975, at *5 (M.D. Pa.

Apr. 6, 2020) (collecting cases). For example, in denying a compassionate-release motion from an

inmate at a facility with “40 positive cases,” the Korn Court explained that “the mere possibility

of contracting a communicable disease such as COVID-19, without any showing that [BOP] will

not or cannot guard against or treat such a disease, does not constitute an extraordinary or

compelling reason for a sentence reduction under the statutory scheme.” 2020 WL 1808213, at *6;

see also Roberts, 2020 WL 1700032, at *1 (denying compassionate release for HIV-positive

inmate at a facility with several confirmed cases of COVID-19); United States v. West, No. CR

ELH-19-0364, 2020 WL 1638840 (D. Md. Apr. 2, 2020) (denying request for temporary release



                                                  8
Case: 4:14-cr-00153-ERW Doc. #: 143 Filed: 05/26/20 Page: 9 of 15 PageID #: 676




where the pretrial detainee himself had tested positive for COVID-19). Here, there is nothing to

indicate that Sandstone FCI has been or will be unable to treat Defendant. Thus, Defendant has

failed to meet his burden of showing that facility-specific considerations qualify as an

“extraordinary or compelling reason” that would make release appropriate here. See Gileno, 2020

WL 1307108, at *4 (noting that, without particularized evidence of inadequate care, “the Court

cannot assume that [BOP] will be unable to manage the outbreak or adequately treat [the

Defendant]”).

       In sum, while Defendant’s health concerns are understandable, they simply do not qualify

him for compassionate release under section 3582(c)(1).

       b. Defendant still poses a financial danger to the community, and the 3553(a)
          factors weigh strongly against release.

       Alternatively, the request for a sentence reduction should be denied because Defendant has

failed to demonstrate that he no longer poses a danger to the community or that he otherwise merits

release under the § 3553(a) factors. “In determining whether to grant a motion to modify a

sentence, a court must consider the factors set forth in 18 U.S.C. § 3553(a).” Gileno, 2020 WL

1307108, at *1; see also 18 U.S.C. § 3582(c)(1)(A) (directing courts to consider these factors for

every request for early release). Additionally, “a reduction in sentence under [the First Step Act]

requires a determination that ‘[t]he Defendant is not a danger to the safety of any other person or

to the community, as provided in 18 U.S.C. § 3142(g).’” Eberhart, 2020 WL 1450745, at *2

(quoting U.S.S.G. § 1B1.13(2)). Because there is considerable overlap between each inquiry, they

will be addressed together. See id. However, a Defendant’s failure to show that both section

3142(g) and section 3553(a) favor a reduced sentence is fatal to such a request. See United States

v. Brummett, No. 6:07-103-DCR, 2020 WL 1492763, at *3–4 (E.D. Ky. Mar. 27, 2020)

(concluding that the danger Defendant posed to the community and the section 3553(a) factors


                                                9
Case: 4:14-cr-00153-ERW Doc. #: 143 Filed: 05/26/20 Page: 10 of 15 PageID #: 677




each provided an independent basis for denying a request for compassionate release). Here,

Defendant’s motion suggests he no longer poses a danger to the community or that the factors in

section 3553(a) favor a reduced sentence because he has enrolled in inmate programming and

educational opportunities while incarcerated and does not have a criminal history of violence.

       However, the Defendant has a history of serious fraud, which indicates he would pose a

financial danger to the community if released early. See United States v. Jinwright, No. 3:09-CR-

00067-W, 2010 WL 2926084 (W.D.N.C. July 23, 2010). On April 30, 2015 the Defendant pled

guilty to four counts of Wire Fraud, in violation of 18 U.S.C. § 1343, in which the Defendant

organized a scheme and artifice to obtain money from investors by knowingly making material

false and fraudulent representations and promises to prospective investors to lure them into

investing with his company. Many of the victims were elderly members of the Defendant’s church

or met the Defendant in a faith-based setting. In total, 18 individuals and one trust fund invested

over $3.3 million in investment products based on the Defendant’s false and fraudulent

representations and promises. All of the investors lost their principal investments, which for many

were their life savings, and never received the promised investment returns.

       Nothing about the COVID-19 pandemic reduces Defendant’s danger to others. In fact, the

community itself, and specifically elderly individuals, are even more vulnerable to Defendant in

light of the state of emergency. The confusion, distraction and vulnerability stemming from the

COVID-19 outbreak provides opportunity to prey upon people more susceptible to fraud because

there is heightened fear and uncertainty. Because first responders are focused on mitigating the

effects of the COVID-19 outbreak, they are less equipped to prevent and respond to wrongdoing.

Additionally, a number of courts have denied similar requests out of concern that releasing

Defendants will increase COVID-19 risks for others because they are unlikely to follow shelter-



                                                10
Case: 4:14-cr-00153-ERW Doc. #: 143 Filed: 05/26/20 Page: 11 of 15 PageID #: 678




in-place orders and other guidance from state and local authorities. See United States v. Clark, No.

19-40068-01-HLT, 2020 WL 1446895, at *7 (D. Kan. Mar. 25, 2020) (denying release, in part,

because “supervising such a high-risk offender out in the community will place . . . officers at

heightened risk of contracting the virus”). The same concerns apply equally to Defendant’s

request.

       Defendant presents a danger to the community and should not be released. While it’s

commendable that the Defendant has sought treatment and enrolled in programming while

incarcerated, Defendant’s motion presents no new evidence that meaningfully shifts the balance

of the 3142(g) or 3553(a) factors in Defendant’s favor. See Eberhart, 2020 WL 1450745, at *2

(denying request for release because the “Defendant fail[ed] to demonstrate that the § 3142(g)

factors considered at the time detention was ordered, or the § 3553(a) factors considered by the

court at the time of sentencing . . . have materially changed”). Moreover, “[r]ehabilitation of the

defendant alone shall not be considered an extraordinary and compelling reason.” 18 U.S.C.

§ 994(t). Accordingly, because Defendant has not met his burden of demonstrating that these

considerations support release, his request for release must be denied on this basis.

II.    United States Sentencing Commissions’ Amendment 791 does not provide
       retroactive relief.

       The Defendant also seeks to reduce his sentence based on the United States Sentencing

Commissions’ Amendment 791 which became effective in November 2015. Defendant requests

a reduction in his sentence because of a change in the sentencing guidelines which occurred after

his sentencing. DCD 138, 140. Although the Defendant does not mention specific provision in the

Sentencing Guidelines as a basis for his request, it appears he is requesting a reduction based upon

Amendment 791. U.S.S.G. Manual app. C (2015).




                                                11
Case: 4:14-cr-00153-ERW Doc. #: 143 Filed: 05/26/20 Page: 12 of 15 PageID #: 679




         On April 30, 2015, the Defendant pled guilty to four counts of a four-count Second

Superseding Indictment. Counts one through four charged Wire Fraud, in violation of 18. U.S.C.

§ 1343. DCD 80. The parties agreed upon a total offense level of 28, with a criminal history

category of I, the guideline imprisonment range was 78 months to 97 months. DCD 86, ¶81. Absent

the plea agreement, a two-level enhancement pursuant to USSG §2B1.1(b)(9)(C) would have been

applied because the offense involved a violation of a prior specific administrative order. DCD 86,

¶82. Resultantly, the total offense level would have been 30, with a guideline imprisonment range

of 97 months to 121 months. Id. The Defendant was sentenced on August 19, 2015 to a term of 84

months on each counts, concurrently. DCD 109.

       The applicable Sentencing Guidelines are the ones “in effect on the date the Defendant is

sentenced.” 18 U.S.C. § 3553(a)(4)(A)(ii). A federal court “may not modify a term of

imprisonment once it has been imposed.” Dillon, 560 U.S. at 819 (quoting 18 U.S.C. § 3582(c) ).

An exception is provided “in the case of a Defendant who has been sentenced to a term of

imprisonment based on a sentencing range that has subsequently been lowered by the Sentencing

Commission,” if such reduction is consistent with applicable policy statements issued by the

Sentencing Commission. Id. (quoting 18 U.S.C. § 3582(c)(2)). Under the U.S.S.G., Defendant’s

request for relief should be considered pursuant to U.S.S.G. § 1B1.10, which provides that a

Defendant may seek a sentence reduction in limited circumstances. Importantly, Amendment 791

is not listed as one of the amendments intended to apply retroactively. See United States v. Burkett,

No. 6:13-cr-60033, 2016 WL 5897782 (W.D. Ark. Aug. 16, 2016); Morgan v. United States, No.

16–0135–CV–W–DGK–P, 2016 WL 9046786 (W.D. Mo. May 2, 2016). Defendant has no basis

for relief with this subsection of his Motion.

III.     Court lacks jurisdiction to resentence the Defendant to home confinement, as BOP
         has “plenary control” over designation of inmates.

                                                 12
Case: 4:14-cr-00153-ERW Doc. #: 143 Filed: 05/26/20 Page: 13 of 15 PageID #: 680




       Defendant also requests that the Court resentence him to home confinement as an

alternative to his request for compassionate release. DCD 138, pg. 7. The Court must deny this

request because it “has no authority to designate the place of confinement.” Eberhart, 2020 WL

1450745, at *3. Instead, well-settled precedent recognizes that the BOP has complete authority to

determine where an inmate is confined.

       “While a [district court] judge has wide discretion in determining the length and type of

sentence, the court has no jurisdiction to select the place where the sentence will be served.

Authority to determine place of confinement resides in the executive branch of government and is

delegated to the Bureau of Prisons.” United States v. Ceballos, 671 F.3d 852, 855 (9th Cir. 2011)

(per curiam) (citation omitted). Indeed, as the Supreme Court has made clear, “the BOP has

plenary control . . . over ‘the place of the prisoner’s imprisonment.’” after the court imposes its

sentence. Tapia v. United States, 564 U.S. 319, 331 (2011) (citing 18 U.S.C. §§ 3621, 3624)

(emphasis added). Furthermore, a number of courts have concluded that the COVID-19 pandemic

does nothing to unsettle this long-standing rule. See, e.g., United States v. Oliver, No. CR JKB-

16-0485, 2020 WL 1505899, at *1 (D. Md. Mar. 30, 2020) (“[I]t is inherently the authority of the

Bureau of Prisons to transfer an inmate to home confinement pursuant to 18 U.S.C. § 3624(c).”);

United States v. Williams, No. CR JKB-15-0646, 2020 WL 1506222, at *1 (D. Md. Mar. 30, 2020)

(same); Garza, 2020 WL 1485782, at *1 (S.D. Cal. Mar. 27, 2020) (“[T]he Court lacks authority

to designate home confinement.”). Thus, regardless of the Court’s determination on compassionate

release, the authority to determine Defendant’s placement for the remainder of his sentence rests

solely with the BOP. Any suggestion to the contrary must be rejected out of hand.

                                         CONCLUSION

       For the foregoing reasons, the United States respectfully requests that this Court deny

Defendant’s motion as United States Sentencing Commissions’ Amendment 791 does not provide
                                                13
Case: 4:14-cr-00153-ERW Doc. #: 143 Filed: 05/26/20 Page: 14 of 15 PageID #: 681




retroactive relief and the overwhelming majority of courts that have denied requests for

compassionate release in light of COVID-19 pandemic. 2 See Adem, slip op. at 1; Albertson, 2020

WL 1815853, at *1-2; Brown, 2020 WL 1479129, at *1; Clark, 2020 WL 1557397, *1, 3;

Eberhart, 2020 WL 1450745, at *2; Garza, 2020 WL 1485782, at *1–2; Gileno, 2020 WL

1307108, at *4; Hernandez, 2020 WL 1445851, at *1; Johnson, 2020 WL 1663360, at *2–6; Korn,

2020 WL 1808213, at *8; Raia, 954 F.3d at 597; Reeves, 2020 WL 1816496, at *1; Roberts, 2020

WL 1700032, at *2; Zywotko, 2020 WL 1492900, at *1.


                                                      Respectfully submitted,

                                                      JEFFREY B. JENSEN
                                                      United States Attorney

                                                       /s/ Dianna R. Collins
                                                      Dianna R. Collins, #59641MO
                                                      Assistant United States Attorney
                                                      111 South 10th Street, Room 20.333
                                                      St. Louis, Missouri 63102
                                                      (314) 539-2200




                                 CERTIFICATE OF SERVICE




2
  The Court should not grant a sentence modification absent a release plan that includes specific
conditions for avoiding COVID-19. Additionally, the Government requests that any order granting
release accommodate the need to quarantine a Defendant for a period of at least fourteen days to
protect public health. Specifically, the Court should retain jurisdiction over the motion for fourteen
days if it makes a determination to grant release, while advising the parties of that decision. BOP
will then place the inmate in quarantine. If the Defendant has not displayed symptoms or tested
positive for COVID-19 during that period, the Court may then order release. If the Defendant does
tests positive during the initial fourteen-day period, the Government will notify the Court and seek
an extension of the release date until the Defendant has tested negative.
                                                 14
Case: 4:14-cr-00153-ERW Doc. #: 143 Filed: 05/26/20 Page: 15 of 15 PageID #: 682




       I hereby certify that on May 26, 2020, the foregoing was filed electronically with the
Clerk of the Court to be served by operation of the Court’s electronic filing system upon all
counsel of record and sent via United States Mail to:

JAMES STALEY, III
Petitioner pro se,
FCI Sandstone 41812-044
PO BOX 1000, Unit K-1
Sandstone, MN 55072



                                                 /s/Dianna R. Collins
                                                Dianna R. Collins, #59641MO
                                                Assistant United States Attorney




                                               15
